Ordered, that the opinion in this case' (283 U. S. 664, 686) be amended as follows:
(1) By substituting for the words “In July, 1912,” in the 12th line of the last paragraph of the opinion, the' following:
“August 20, 1912, the earliest date claimed for Langmuir, was rejected, rightly, we think, by the District Court, which held that Langmuir was anticipated' by Arnold in November, 1912. But before the earlier date ...”
(2) By substituting for the 3d sentence from the end the following:
“ By August, 1912, the Telegraph Company used De Forest amplifying audions at 54 volts, and, by November, they were used by another at 67% volts. This was possible only because the tubes had thus been exhausted of gas which would otherwise have ionized with blue glow at from 20 to 30 volts.”

 For decisions on applications for certiorari, see post, pp. 599, 617.